Field, J.
There was evidence that the petitioner took down the remainder of the block, and erected a new and substantial brick structure upon the remaining land as soon as he reasonably could; and that it was the most advantageous and prudent use of the estate to take down the entire remainder of the block and erect a new structure upon the estate. If the damages to be recovered by the petitioner depend in any respect upon the • actual length of time occupied in the erection of a new building, if erected as soon as the petitioner reasonably could erect it, they would depend upon the kind of new building erected, because ■ different buildings require different periods of time for their erection, and it is plain that the amount of the liability of the city ought not to be affected' by the kind of new building which the petitioner chose to erect. The loss of rent or of beneficial occupation during the erection is essentially a part of the cost of the building when fit for occupation.
The question was rightly excluded. Chase v. Worcester, 108 Mass. 60.

Exceptions overruled.